USCA11 Case: 21-11572    Date Filed: 01/04/2022    Page: 1 of 7




                                       [DO NOT PUBLISH]
                          In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 21-11572
                  Non-Argument Calendar
                  ____________________

MAURICE J. JACKSON,
                                             Plaintiff-Appellant,
versus
KEN SCOTT,
COACH SIDWELL,
SCOTT WALKER,
FRANK HELPER,
JOHN DOE #1, et al.,


                                          Defendants-Appellees.
USCA11 Case: 21-11572         Date Filed: 01/04/2022      Page: 2 of 7




2                       Opinion of the Court                  21-11572

                     ____________________

           Appeal from the United States District Court
               for the Southern District of Florida
              D.C. Docket No. 0:20-cv-62656-WPD
                    ____________________

Before NEWSOM, BRANCH, and BRASHER, Circuit Judges.
PER CURIAM:
        Maurice Jackson, a plaintiff proceeding pro se, appeals the
district court’s sua sponte dismissal of his complaint for failure to
state a claim on which relief may be granted under 28 U.S.C.
§ 1915(e), as well as the district court’s denial of his Fed. R. Civ. P.
59(e) motion to alter or amend the judgment. Because Jackson’s
claims against the defendants are untimely, we affirm.
                                I.

       Several decades ago, Maurice Jackson played high school
football at several Broward County, Florida high schools. Now
forty-seven years old, he is currently a prisoner of the state of Flor-
ida where he has been incarcerated continuously for the last sixteen
years. Sometime during the years 2018 and 2019, Jackson became
aware of chronic traumatic encephalopathy and its association with
football after reading several news articles and watching television
programs on the topic.
USCA11 Case: 21-11572        Date Filed: 01/04/2022     Page: 3 of 7




21-11572               Opinion of the Court                        3

       After learning of CTE, Jackson sued Ken Scott, his head foot-
ball coach during his junior and senior year, the school board of
Broward County, Florida, the Florida High School Athletic Associ-
ation, and several other known and unknown individuals affiliated
with the school board and FHSAA. He sued under Section 1983,
alleging that the defendants violated his due process right to bodily
integrity and showed deliberate indifference to his medical needs
while he was a member of several Broward County high school
football teams, in violation of both the federal and Florida state
constitutions.
       Specifically, Jackson alleged that football games and prac-
tices he participated in required him to absorb consistent, sudden,
and violent blows to his head. He describes two specific instances
that occurred during games played in September 1990 and Septem-
ber 1991, respectively, where he suffered blows severe enough to
cause disorientation, a “ringing” sensation, hearing loss, nausea,
and vomiting. Despite those symptoms, he alleges that his coaches
encouraged him to continue playing. He asserts that these in-
stances, as well as other blows suffered throughout the time he
played football, caused him to suffer long term brain damage and
other symptoms consistent with CTE.
        Because Jackson was proceeding in forma pauperis, the dis-
trict court screened his complaint under 28 U.S.C. § 1915(e)(2) and
dismissed it as untimely. 28 U.S.C. § 1915(e)(2)(B)(ii). The district
court concluded that because Jackson sued under Section 1983, his
claims were subject to a four-year statute of limitations borrowed
USCA11 Case: 21-11572          Date Filed: 01/04/2022       Page: 4 of 7




4                        Opinion of the Court                   21-11572

from Florida tort law. The district court held that Jackson’s claims
accrued in 1991, the date of the latest incident forming the basis of
his complaint. It concluded that the statute of limitations began to
run at that time, that it had clearly expired, and that Jackson had
therefore failed to state a claim upon which relief could be granted.
       Jackson filed a timely Rule 59(e) motion to alter or amend
the judgment, which the district court denied. Jackson appealed.
                                 II.

       We divide our discussion into two parts. First, we address
the district court’s dismissal of Jackson’s complaint under Section
1915(e). Second, we address the district court’s denial of Jackson’s
motion to alter or amend the judgment. We affirm the district
court on both issues.
       The district court dismissed Jackson’s complaint under Sec-
tion 1915(e) for failure to state a claim on which relief can be
granted on the grounds that Jackson’s claims were untimely. On
appeal, Jackson argues that his claims are timely because CTE is a
“degenerative disease” that “may not manifest to any medically de-
tectable degree for many years.” We disagree.
        We review a Section 1915(e)(2)(B)(ii) dismissal de novo and
take all allegations in the complaint as true. Mitchell v. Farcass, 112
F.3d 1483, 1490 (11th Cir. 1997). A district court may dismiss a com-
plaint for failure to state a claim if it is apparent from the face of the
complaint that the applicable statute of limitations bars the claim.
USCA11 Case: 21-11572        Date Filed: 01/04/2022     Page: 5 of 7




21-11572               Opinion of the Court                        5

United States v. Henco Holding Corp., 985 F.3d 1290, 1296 (11th
Cir. 2021).
       We also review the district court’s interpretation and appli-
cation of the statute of limitations de novo. Ctr. for Biological Di-
versity v. Hamilton, 453 F.3d 1331, 1334 (11th Cir. 2006). The stat-
ute of limitations for Section 1983 claims is borrowed from the fo-
rum state’s residual personal injury statute of limitations, which in
Florida is four years. McGroarty v. Swearingen, 977 F.3d 1302, 1307
(11th Cir. 2020); see also Fla. Stat. § 95.11(3)(p).
       A Section 1983 cause of action accrues, and the statute of
limitations begins to run, when “the facts which would support a
cause of action are apparent or should be apparent to a person with
a reasonably prudent regard for his rights.” McGroarty, 977 F.3d at
1309 (quoting Van Poyck v. McCollum, 646 F.3d 865, 867 (11th Cir.
2011)). This requires only that the plaintiff know or should know
(1) that he has suffered an injury that forms the basis of his action
and (2) who has inflicted the injury. Chappell v. Rich, 340 F.3d
1279, 1283 (11th Cir. 2003).
       Here, the district court did not err in dismissing Jackson’s
Section 1983 claims as untimely. Jackson filed his complaint dec-
ades after his career as a high school football player ended. Accord-
ing to his own allegations, symptoms from the injuries forming the
basis of his action were “clear” when the injuries occurred. They
were so obvious that a television reporter approached the sideline
during the 1991 game concerned about Jackson’s “apparent and vis-
ibly injured condition.” Jackson’s own argument that his coaches
USCA11 Case: 21-11572         Date Filed: 01/04/2022    Page: 6 of 7




6                      Opinion of the Court                 21-11572

showed deliberate indifference is premised on the allegation that
his injuries during the 1991 game were “obvious” and “significant.”
And he knew the identities of the individuals that allegedly inflicted
his injuries by urging him to continue playing in the game. In sum,
the facts that he now relies on to support his Section 1983 action
were apparent to him in 1991. That is when his cause of action ac-
crued, and the statute of limitations began to run. Chappell, 340
F.3d at 1283. Because approximately twenty-nine years passed be-
tween the time his cause of action accrued and when Jackson filed
his complaint, Jackson’s claims are untimely, and we affirm the dis-
trict court’s dismissal under Section 1915(e)(2)(B)(ii).
        The district court also denied Jackson’s Rule 59(e) motion to
alter or amend the judgment. We review the denial of a Rule 59(e)
motion for abuse of discretion. Lamonica v. Safe Hurricane Shut-
ters, Inc., 711 F.3d 1299, 1317 (11th Cir. 2013). Under this standard,
we will affirm unless we find the district court has made a clear
error of judgment or has applied the wrong legal standard.
Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1313 (11th Cir.
2017). A Rule 59(e) motion may only be granted on the grounds of
newly discovered evidence or manifest errors of law or fact. Arthur
v. King, 500 F.3d 1335, 1343 (11th Cir. 2007). A Rule 59(e) motion
may not be used to relitigate old matters or to raise arguments that
could have been raised prior to the judgment. Michael Linet, Inc.
v. Vill. of Wellington, Fla., 408 F.3d 757, 763 (11th Cir. 2005).
       Here, the district court did not abuse its discretion by deny-
ing Jackson’s Rule 59(e) motion, as Jackson did not show that the
USCA11 Case: 21-11572         Date Filed: 01/04/2022     Page: 7 of 7




21-11572                Opinion of the Court                         7

court made a clear error of judgment or applied the wrong stand-
ard in dismissing his Section 1983 claims as untimely. Though Jack-
son recently learned of additional long-term consequences of his
football injuries, he nevertheless alleges that his injuries were ap-
parent to him and to others in 1991. Furthermore, because the dis-
trict court dismissed all of Jackson’s Section 1983 claims over which
it had jurisdiction, it did not err by declining to exercise supple-
mental jurisdiction over any remaining state constitutional claims.
Shotz v. City of Plantation, Fla., 344 F.3d 1161, 1185 (11th Cir. 2003)
(a district court may decline supplemental jurisdiction over a state
law claim if “the district court has dismissed all claims over which
it has original jurisdiction”) (quoting 28 U.S.C. § 1367(c)(3)).
       AFFIRMED.